NO. 07-12-0087-CR
                              NO. 07-12-0088-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL D

                              DECEMBER 11, 2012




                           FERNANDO ROBLES DUARTE,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

              FROM THE 31ST DISTRICT COURT OF HEMPHILL COUNTY;

          NOS. 2850 & 2851; HONORABLE STEVEN RAY EMMERT, PRESIDING



                             Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
       Appellant  Fernando  Robles  Duarte  appeals   his   convictions   of
fraudulent use or possession of identifying information and  tampering  with
government records and his sentence of two years in state jail  and  a  fine
of $2,000 in each case.  After pleading guilty to  the  offenses,  appellant
was placed on deferred adjudication for  three  years  pursuant  to  a  plea
bargain.   Three  months  later,  the  State  sought   to   have   appellant
adjudicated  guilty.   After  a  hearing,  the   trial   court   adjudicated
appellant's guilt.
      Appellant's appointed counsel filed a  motion  to  withdraw,  together
with an  Anders[1]  brief,  wherein  he  certified  that,  after  diligently
searching the record, he concluded that  the  appeals  were  without  merit.
Along with his brief, appellate counsel included a copy of a letter sent  to
appellant informing him of counsel's belief that  there  was  no  reversible
error and of appellant's right to file a response pro se.  By  letter  dated
May 21, 2012, this court also notified appellant of his right  to  file  his
own brief or response by June 20, 2012, if he wished to do so.  To date,  no
response has been filed.
      In compliance with the  principles  enunciated  in  Anders,  appellate
counsel  discussed  potential  areas  for  appeal  which  included  1)   the
sufficiency of the evidence, 2)  objections  to  the  admission  of  hearsay
evidence,  3)  error  in  the  assessment  of   punishment,   and   4)   the
effectiveness of counsel.  However, he has offered an explanation as to  why
each issue is without merit.
      In addition, we conducted our own review of the record to  assess  the
accuracy of appellate counsel's conclusions  and  to  uncover  any  arguable
error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App.  1991).
 After doing so, we concur with counsel's conclusions.
       Accordingly,  counsel's  motion  to  withdraw  is  granted,  and  the
judgments are affirmed.[2]
                                        Per Curiam
Do not publish.
-----------------------
      [1]Anders v. California, 386 U.S. 738,  744-45,  87 S. Ct. 1396,  18
L. Ed. 2d 493 (1967).

      [2]Appellant has a right to file a petition for  discretionary  review
with the Court of Criminal Appeals.